179 S.W.3d 315 (2005)
Rodney McALLISTER, Sr., Appellant,
v.
Mischelle RODGERS, Respondent.
No. ED 86107.
Missouri Court of Appeals, Eastern District, Division Three.
November 29, 2005.
Jerryl Thomas Christmas, St. Louis, MO, for appellant.
Amber L. Kempf, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Rodney McAllister, Sr. appeals the trial court's grant of summary judgment in favor of Mischelle Rodgers. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).